Citation Nr: 0304356	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for a 
bilateral foot condition in August 1996, January 1997, March 
1997, and May 1997.  The veteran applied to reopen his claim 
in June 2000.  In August 2000, the RO reopened and denied his 
claim, and the veteran has appealed its determination.  A 
hearing was held at the RO in March 2001.


FINDINGS OF FACT

1.  The RO's May 1997 decision denying service connection for 
a bilateral foot condition was not timely appealed.  

2.  Since that decision, evidence which is so significant 
that it must be considered in order to fairly evaluate the 
merits of the claim has been received.  

3.  The veteran's bilateral foot condition was first manifest 
in service.


CONCLUSIONS OF LAW

1.  The RO's May 1997 rating decision denying service 
connection for a bilateral foot condition is final based on 
the evidence which was then of record.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2002).

2.  As new and material evidence has been received, the claim 
must be reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2002).

3.  A bilateral foot condition was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it considered them after they were, 
and its development and adjudication of the claim was 
consistent with them and the amendments to 
38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's duties 
have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 38 C.F.R. § 3.159.  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in VA's August 2000 rating 
decision notice letter and its enclosed VA Form 4107, the 
October 2000 statement of the case, a May 2001 letter to him 
telling him what has been done to help with his claim and for 
him to call VA if he had any questions, a May 2002 rating 
decision and its June 2002 notice letter and enclosed VA Form 
4107, the June 2002 supplemental statement of the case which 
contained provisions of 38 C.F.R. as amended in light of the 
VCAA, and the October 2002 supplemental statement of the 
case.  In light of all these documents, notice is sufficient.

The Board concludes that the discussions in the rating 
decisions, statement of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  The veteran's service discharge 
examination report was received in March 1957.  Attempts have 
been made to obtain additional service medical records.  The 
attempts comply with VA's requirements for service medical 
record development in fire-related service cases and were 
reasonable.  No additional service medical records have been 
found.  Identified available private medical records have 
been obtained and a VA examination was conducted.  VA medical 
records were attempted to be obtained after the veteran 
testified during his March 2001 that he had received 
medication for his feet at a VA facility for about the past 
five years.  None of the records obtained from that facility 
for the time period he mentioned are relevant.  Reasonable 
attempts were made to obtain identified relevant evidence.  
The veteran has been apprised of the evidence which has been 
considered and was advised as recently as January 2003 that 
he could submit additional evidence. 

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R before they were amended, it did consider 
them after they were, and VA's development and adjudication 
of the veteran's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.

Pertinent law and regulations

RO decisions which are not appealed within one year of the 
date notice was sent to the claimant are final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

When a claim has been denied and the decision becomes final, 
new and material evidence is sufficient to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

Under 38 C.F.R. § 3.156 as in effect prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.  

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2002).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records, the official history of each organization 
in which he served, his medical records and all pertinent 
medical and lay evidence.  With chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

Arthritis will be presumed to have been incurred or 
aggravated in service if it is manifested to a degree of 10 
percent within one year of discharge from a period of wartime 
service lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Presumption of Soundness

The regional office made a determination that a foot disorder 
preexisted service.  The entrance examination is not 
available.  Therefore, there is no competent evidence that a 
foot disorder was noted at entrance.  The presumption of 
soundness attaches.  Although the presumption may be 
rebutted, the evidence is not adequate to rebut the 
presumption.  The evidence is not sufficient to establish 
that a foot disorder preexisted service.  Terms such as 
lifelong problems and a self-report of pre-service trauma are 
inadequate to establish the nature of a preservice 
disability.  Merely implying that some generic form of foot 
disorder preexisted service does not rise to the level of 
clear and unmistakable evidence.  More specifically, when a 
VA examiner determines that the nature and extent of a 
childhood injury is not known, the VA has no supportable 
basis to conclude that a specific disease, injury or defect 
clearly and unmistakably preexisted service.

Analysis

The RO last denied service connection for a bilateral foot 
condition in May 1997.  The RO determined that a foot 
disorder preexisted service and had not been aggravated 
therein.  The veteran did not appeal that decision within one 
year of the RO's decision notification letter to him.  
Accordingly, that decision became final based on the evidence 
which was then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Since the RO's final decision in May 1997, the veteran has 
submitted new and material evidence to reopen his claim.  He 
submitted evidence which is so significant that it must be 
considered in order to fairly evaluate the merits of the 
claim.  38 C.F.R. § 3.156 (1996).  In essence, there is 
evidence of disability, which if accepted as true establishes 
either aggravation or the presence of disability shortly 
after service.  There are also lay statements establishing 
the in-service treatment of foot problems.  Therefore, the 
claim is reopened and must be considered on its merits.

As far as service medical records are concerned, only a 
December 1954 service discharge examination report is of 
record.  However, it shows that clinically, the veteran's 
lower extremities, feet, and musculoskeletal system were 
normal, and that all of his profiles were "1".  He was 
qualified for service discharge.  A search of SGO records was 
negative.

[In Hanson v. Derwinski, 1 Vet. App. 512 (1991), the Court 
noted that a service Report of Medical Examination like the 
December 1954 one which exists in the current veteran's case 
has a block 76 which contains a physical profile which is 
divided into six categories (P, U, L, H, E, S). The "P" 
stands for "physical capacity or stamina" the "U" stands for 
"upper extremities"; the "L" stands for "lower extremities"; 
the "H" stands for "hearing and ear"; the "E" stands for 
"eyes"; and the "S" stands for "Psychiatric.  It noted that 
in Hanson, as is the case under consideration, the number "1" 
appeared in each of the six categories. It noted that under 
9-3(c)(1) Army Regulation 40-501, Change 35, an individual 
having a numerical designation of '1' under all factors is 
considered to possess a high level of medical fitness and, 
consequently is medically fit for any military assignment."

The evidence first objectively shows bilateral flat feet in 
February 1997 in a report from Dr. Morales.

Some of the lay evidence is as follows:  In May 1996, the 
veteran stated that he was treated for "broken feet" from 
March 1953 to June 1953 at Ft Leonard Wood, Missouri, and for 
"bad feet" from July 1953 to July 1954 in Korea.  In 
February 1997, he stated that a large box fell off a truck in 
service and broke his right foot.

In November 1996, letters were received.  M.A.M. stated that 
the veteran had had trouble with his feet all his life and 
that in service he had to wear braces some of the time and 
they put his feet in cast some of the time.  C.M. stated that 
the veteran had severe problems with his feet during service.  
M.R. stated that the veteran had problems with his feet all 
his life and that his feet worsened in service due to long 
hikes and standing.  

More recently, in June 2000, other letters were received.  
B.M. indicated that he served with the veteran and that 
pallets struck the veteran's feet resulting in 
hospitalization several times in service, as well as a cast 
and crutches.  R.M. stated that he visited the veteran in 
service and recalled that he had been injured in an accident 
while in training there and had been on crutches.  The 
veteran's mother in law indicated that she saw him in April 
of 1952 and that he had been hurt in an accident while on a 
training mission.  He was wearing leg braces and walking with 
the help of crutches.  Two weeks later, he was wearing a cast 
and still walking with the aid of crutches.  

Acquaintances of the veteran indicated in June 2002 that he 
had problems with his feet before service but that he injured 
his feet in service also.  They reported that they remember 
him being treated in service, and that he used crutches and 
that they saw him casted during service.  They indicate that 
as a result of his service injuries, he is disabled and that 
he deserves service connection.

During his March 2001 hearing, the veteran stated that during 
service he was unloading C-rations when a box or pallet fell 
on his feet.  

In April 1997, Dr. Pendergrass indicated that he had no 
medical records to review, but that he remembered the veteran 
saw him several times during the 1958 to 1959 period for a 
disabling foot problem bilaterally caused by early childhood 
injury breaking both feet.  He reported:  "Military service 
apparently aggravated the problem significantly."  In July 
2000, Dr. Smith reported that he no longer had any records of 
the veteran available but that he remembered the veteran from 
the late 1950's and the early 1960's when he reportedly was 
seeing Dr. Smith after sustaining multiple metatarsal 
fractures while in the military.  Dr. Smith stated: "It 
certainly appears that this patient has a service-connected 
disability associated with the multiple metatarsal fractures 
and the development of posttraumatic hypertrophic 
arthritis."  Dr. Morales in August 2000 indicated that he 
had treated the veteran only for the past five years, but 
that the veteran had had feet problems nearly all his life 
and aggravated in the military.  

In this case, the service records are missing through no 
fault of his own.  He has presented competent evidence from 
lay informants that he had been treated for his feet during 
service.  A lay person is competent to report that they saw 
the veteran in a cast or using crutches.

While the veteran and others have indicated that he broke his 
feet in service, there is not any X-ray evidence of 
fractures.  The VA X-rays which were taken in March 2001 do 
not show any bony or soft tissue abnormality of the right or 
left foot except for early osteoarthritic changes of the 
first metatarsophalangeal joint of each foot, slightly 
overriding 4th and 5th digits of each foot, and a small 
calcaneal plantar spur of each foot.  Dr. Smith in July 2000 
reports a history of the veteran fracturing his metatarsals 
in service but he does not report reviewing any radiographic 
evidence ever.  The fractures appear to have been by history 
only given the VA X-ray evidence from April 2002.  Early 
osteoarthritic changes were reported.  No healed fractures 
were.

The VA physician who examined the veteran in April 2002 
diagnosed severely pronated feet.  He reviewed the evidence 
for indicators of the origin of the foot condition and 
indicated that given what evidence was for consideration, 
opining on the origin of the veteran's foot condition would 
be speculative.  Therefore, his opinion does little to refute 
the lay statements or the memories of the veteran's treating 
examiners.

Clearly there is a conflict in the evidence.  The separation 
report establishes that he had normal feet at separation.  
However, there are lay informants establishing in-service 
treatment and the recollections of private examiners that 
tend to establish treatment shortly after service, with an 
apparent in-service origin.  The opinion of the VA examiner, 
although establishing a current diagnosis, does not 
constitute positive or negative evidence regarding the onset 
of the disability. 

In this case, the Board is persuaded by the lay evidence and 
the recollections of private examiners who treated the 
veteran shortly after service.  The evidence tends to 
establish in-service treatment and that there is current 
disability.  The evidence is in equipoise and service 
connection is granted.




ORDER

Entitlement to service connection for a bilateral foot 
condition is granted.






		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

